EXECUTION COPY PURCHASE AGREEMENT AMONG TECUMSEH PRODUCTS COMPANY, FASCO INDUSTRIES, INC., MOTORES FASCO DE MEXICO AND REGAL BELOIT CORPORATION Dated as of July 3, 2007 TABLE OF CONTENTS Page ARTICLE 1 SALE AND PURCHASE 2 1.1 Sale and Purchase of Shares 2 1.2 Sale and Purchase of Assets 2 ARTICLE 2 PURCHASE PRICE AND PAYMENT 6 2.1 Purchase Price 6 2.2 Adjustments to Initial Purchase Price 6 2.3 Payment of Initial Purchase Price and Adjustment Amount 8 2.4 Escrow Arrangements 9 2.5 Purchase Price Allocation 9 ARTICLE 3 CLOSING AND TERMINATION 9 3.1 Closing Date 9 3.2 Termination of Agreement 10 3.3 Procedure Upon Termination 10 3.4 Effect of Termination 10 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS 11 4.1 Organization and Good Standing 11 4.2 Authorization of Agreement 11 4.3 Capitalization 11 4.4 Subsidiaries 12 4.5 Corporate Records 12 4.6 Conflicts; Consents of Third Parties 12 4.7 Ownership and Transfer of Shares and Transferred Assets 13 4.8 Financial Statements 13 4.9 No Undisclosed Liabilities 14 4.10 Absence of Certain Developments 14 4.11 Certain Tax Matters 15 4.12 Real Property 17 4.13 Tangible Property 18 4.14 Technology and Intellectual Property 18 - i - 4.15 Material Contracts 19 4.16 Employee Benefits 21 4.17 Labor 23 4.18 Litigation 24 4.19 Compliance with Laws; Permits 24 4.20 Environmental Matters 24 4.21 Financial Advisors 25 4.22 Insurance 25 4.23 Certain Payments 25 4.24 Relationships with Related Persons 25 4.25 Inventory 25 4.26 Major Customers and Suppliers 26 4.27 Product Warranty and Product Liability 26 4.28 No Other Representations or Warranties 26 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER 27 5.1 Organization and Good Standing 27 5.2 Authorization of Agreement 27 5.3 Conflicts; Consents of Third Parties 27 5.4 Litigation 28 5.5 Investment Intention 28 5.6 Financial Advisors 28 5.7 Sufficiency of Funds 28 ARTICLE 6 COVENANTS 28 6.1 Access to Management 28 6.2 Conduct of Business Pending the Closing 29 6.3 Employee Matters 30 6.4 Preservation of Records 34 6.5 Publicity 34 6.6 Use of Names 34 - ii - 6.7 Insurance 35 6.8 Reasonable Commercial Efforts 36 6.9 Contacts with Suppliers, Employees and Customers 37 6.10 Sellers Commitments 37 6.11 Intellectual Property Covenants 37 6.12 Notification 37 6.13 Estoppel Certificates 38 6.14 Pre-Closing Environmental and Excluded Liabilities 38 6.15 Transition Services Agreement 38 6.16 Supply Agreements 38 6.17 Noncompetition; Confidentiality 38 6.18 Title Insurance 40 6.19 Survey 40 6.20 Employer Substitution Agreement 40 ARTICLE 7 CONDITIONS TO CLOSING 41 7.1 Condition Precedent to Obligations of Purchaser 41 7.2 Condition Precedent to Obligations of Sellers 42 7.3 Conditions to Each Party’s Obligations 42 ARTICLE 8 DOCUMENTS TO BE DELIVERED 43 8.1 Documents to be Delivered by the Sellers 43 8.2 Documents to be Delivered by the Purchaser 44 ARTICLE 9 INDEMNIFICATION 45 9.1 General Indemnification 45 9.2 Limitations on Indemnification for Breaches of Representations and Warranties 46 9.3 Limitations on Indemnification for Environmental Liabilities 46 9.4 Survival of Representations and Warranties and Covenants 47 9.5 General Indemnification Procedures 48 9.6 Tax Matters 50 9.7 Exclusive Remedies 54 - iii - 9.8 Adjustments for Insurance and Tax Benefits 54 9.9 Treatment of Indemnity Payments 55 ARTICLE 10 MISCELLANEOUS 55 10.1 Certain Definitions 55 10.2 Payment of Transfer Taxes 64 10.3 Expenses 64 10.4 Further Assurances 64 10.5 Governing Law 64 10.6 Submission to Jurisdiction; Consent to Service of Process 64 10.7 Entire Agreement; Amendments and Waivers 65 10.8 Table of Contents and Headings 65 10.9 Notices 65 10.10 Severability 66 10.11 Binding Effect; No Third Party Beneficiaries; Assignment 66 10.13 Disclosure Schedules 67 10.14 Rules of Construction 67 10.15 Counterparts 67 10.16 Prorations 68 - iv - TABLE OF ANNEXES AND SCHEDULES Schedules SCHEDULE NAME Schedule 1.2.1(a) Transferred Personal Property Schedule 1.2.1(c) Assumed Contracts Schedule 1.2.1(d) Transferred Real Property Schedule 1.2.1(o) Transferred Equipment, Tools, Dies and Inventory at Paris, TN Schedule 1.2.2(f) Excluded Assets Schedule 2.3.1 Sellers’ Accounts Schedule 2.3.4 Purchaser’s Accounts Schedule 2.4.2 Settlement Escrow Provisions Schedule 2.5 Purchase Price Allocation Schedule 4.4 Subsidiaries Schedule 4.6.1 Conflicts Schedule 4.6.2 Required Consents and Approvals – Sellers Schedule 4.7 Ownership and Transfer of Shares and Transferred Assets Schedule 4.8 Financial Statements Schedule 4.9 Undisclosed Liabilities Schedule 4.10 Certain Developments Schedule 4.11 Tax Matters Schedule 4.12 Company Properties Schedule 4.13.1 Tangible Personal Property Schedule 4.13.2 Assets Not Transferred Schedule 4.13.4 Condition of Transferred Assets Schedule 4.14.1 Registered Patents, Trademarks and Copyrights (and Applications therefor) Included in Fasco U.S. Intellectual Property Schedule 4.14.2 Third Party Owners of Fasco U.S. Intellectual Property Schedule 4.14.3 Assignments, Transfers, Conveyances or Encumbrances of Fasco U.S. Intellectual Property Schedule 4.14.4 Challenges to Validity and Enforceability of Fasco U.S. Intellectual Property Schedule 4.14.5 Third Party Infringement on or Violation of Fasco U.S. Intellectual Property Schedule 4.14.6.1 IP/Technology Used and Not Owned by the Company to Be Licensed to the Company Schedule 4.14.6.2 IP/Technology Used and Not Owned by the Company Subject to Third-Party Licenses Schedule 4.14.7 Company Royalty Obligations Schedule 4.14.8 Alleged Infringements of Third Party Trademark, Copyright or Trade Secret Rights Schedule 4.15A Material Contracts Schedule 4.15B Validity of Material Contracts - v - SCHEDULE NAME Schedule 4.16.1 Employee Benefit Plans Schedule 4.16.2 Transferred Company Plans Schedule 4.17.1 Labor Schedule 4.18 Litigation Schedule 4.19 Compliance with Laws; Permits Schedule 4.20 Environmental Matters Schedule 4.22 Insurance Schedule 4.24 Related Party Transactions Schedule 4.26.1 Major Customers Schedule 4.26.2 Major Suppliers Schedule 4.27 Product Liability Claims Schedule 5.3.2 Consents, Waivers and Approvals Schedule 5.6 Purchaser’s Financial Advisors Schedule 5.7.2 Sources of Purchaser’s Financing Schedule 6.2 Conduct of Business Pending the Closing Schedule 6.10 List of Commitments Schedule 6.17 Competitive Businesses of Tecumseh Schedule 7.1.4 Consents Condition Precedent to Purchaser’s Obligation to Purchase Schedule 7.1.7 Corrective Actions Schedule 8.1.12 Payments or Obligations to be Satisfied on or Prior to Closing Schedule 9.1.1.3 Seller Retained Losses Annexes Annex A Companies Annex B Accounting Principles Exhibits Exhibit 6.17.1 Tecumseh Europe Motor Products - vi - PURCHASE AGREEMENT PURCHASE AGREEMENT, dated as of July 3, 2007 (this“Agreement”), by and among Regal Beloit Corporation, a corporation organized and existing under the laws of the State of Wisconsin (the “Purchaser”), Tecumseh Products Company, a corporation organized and existing under the laws of the State of Michigan (“Tecumseh”), Fasco Industries, Inc., a corporation organized and existing under the laws of the State of Delaware (“Fasco U.S.”) and Motores Fasco de Mexico, S. de R.L. de C.V., a corporation organized and existing under the laws ofMexico (“Fasco Mexico”).Each of Tecumseh, Fasco U.S. and Fasco Mexico are sometimes referred to herein as a “Seller” and, collectively, as the “Sellers”.Each of Fasco U.S. and Fasco Mexico are sometimes referred to herein as an “Asset Seller” and, collectively, as the “Asset Sellers”. W I T N E S S E T H: WHEREAS, Tecumseh owns all of the issued and outstanding shares of capital stock or other form of equity of the companies set forth on Annex A (each a “Company” and, collectively, the “Companies”), except as otherwise indicated thereon; and WHEREAS, the capital stock or other form of equity of the companies set forth on Schedule 4.4 (each a “Subsidiary” and, collectively, the “Subsidiaries”), is owned by the Company, Companies, and Persons indicated on Schedule 4.4; WHEREAS, Tecumseh is, through the Companies and Subsidiaries, presently engaged in the business of designing, manufacturing and selling the Products (as hereinafter defined); such business and Products collectively, and as conducted and developed, designed, manufactured, marketed and sold on the date hereof, the “Acquired Business”; WHEREAS, Tecumseh wishes to sell, and to cause to be sold by the other Sellers, to the Purchaser, and the Purchaser desires to purchase from the Sellers, (i) all of the Shares and (ii) certain of the assets of the Asset Sellers, for the purchase price and upon the terms and conditions hereinafter set forth.In addition, the Purchaser wishes to assume, and Tecumseh wishes to have the Purchaser assume, certain liabilities of the Asset Sellers, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, in addition to the Acquired Business, Tecumseh is also engaged in several other lines of business (the “Other Businesses”).Except as expressly provided herein, Tecumseh and its affiliates will retain all assets, properties, rights, liabilities and obligations related to and/or associated with the Other Businesses; and WHEREAS, certain terms used in this Agreement are defined in Section10.1. -1 - NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter contained, the parties hereby agree as follows: ARTICLE 1 SALE AND PURCHASE 1.1Sale and Purchase of Shares.Upon the terms and subject to the conditions contained herein, on the Closing Date, the Sellers shall sell, assign, transfer, convey and deliver the Shares to the Purchaser, and the Purchaser shall purchase the Shares from the Sellers.The purchase and sale of the Shares pursuant to this Agreement shall be effective as of 11:59 p.m. on the Closing Date (the “Effective Time”). 1.2Sale and Purchase of Assets. 1.2.1Transferred Assets.Upon the terms and subject to the conditions contained herein, on the Closing Date, Tecumseh shall, or shall cause to be sold, conveyed, assigned, transferred or delivered, and shall cause the Asset Sellers to, sell, convey, assign, transfer and deliver, to the Purchaser (or upon the Purchaser’s request, to one or more wholly-owned subsidiaries of the Purchaser as designated by the Purchaser), free and clear of all Liens, except for Permitted Exceptions, and the Purchaser shall purchase, acquire and accept from the Asset Sellers, all of the assets, properties, rights, licenses, Contracts (or portions thereof or rights thereunder) and businesses, of every kind and description, wherever located, whether real, personal or mixed, tangible or intangible, that are owned, leased or licensed by the Asset Sellers and used in the conduct of the operation of the Acquired Business by the Asset Sellers as the same shall exist on the Closing Date, including all assets shown on the Balance Sheet of such Asset Seller and not disposed of in the ordinary course of business consistent with past practice as permitted by this Agreement, and all assets of the Acquired Business acquired by the Asset Sellers after the Balance Sheet Date and prior to the Closing as permitted by this Agreement (collectively, the “Transferred Assets”), including all right, title and interest of the Asset Sellers in, to and under: (a)all personal property and interests therein, including machinery, equipment, dies, tooling, molds, supplies, furniture, office equipment, software, communications equipment, vehicles, storage tanks, spare and replacement parts, fuel and other tangible personal property used or held for use in the conduct of the operation of the Acquired Business, including the items listed on Schedule 1.2.1(a); (b)all raw materials, work-in-process, finished goods (including those in transit), supplies, components, service and replacement parts and other inventories used or held for resale in the conduct of the operation of the Acquired Business, together with related packaging materials; (c)subject to Section 1.2.5, all rights under Contracts that relate to the Acquired Business (the “Assumed Contract Rights”) listed on Schedule 1.2.1(c); -2 - (d)the owned and leased real property listed on Schedule 1.2.1(d); (e)all accounts, drafts, notes and other receivables that relate to the Acquired Business; (f)all rights of the Asset Sellers relating to deposits and prepaid expenses, claims for refunds (excluding Tax refunds) and rights to offset in respect thereof, in each case as of the Closing Date, including lease and rental payments, to the extent relating to the Acquired Business; (g)all of the Asset Sellers’ causes of action against third parties relating to the Transferred Assets or any Assumed Liability, including rights under manufacturers’ and vendors’ warranties; (h)all Fasco Intellectual Property; (i)all other proprietary rights and intangible property rights relating to the Acquired Business that are transferable; (j)all transferable licenses, permits or other governmental authorizations used in the conduct of the operation of the Acquired Business; (k)all books, records, files and papers, whether in hard copy or computer format, used in the conduct of the operation of the Acquired Business, including engineering information, sales and promotional literature, catalogs, manuals and data, sales and purchase correspondence, lists of present and former suppliers, lists of present and former customers, personnel and employment records and copies of any information relating to Taxes imposed on the Acquired Business; (l)all computer source codes, programs, software and data, including all machine readable code, printed listings of code, documentation and related property and information, owned by the Asset Sellers and used in the conduct of the operation of the Acquired Business; (m)all insurance benefits, including rights and proceeds, arising from or relating to the Assumed Liabilities or any loss or damage with respect to the other Transferred Assets occurring prior to the Closing; (n)all goodwill associated with the Acquired Business, including that arising out of or associated with any of the Fasco Intellectual Property; and (o)the tools and dies located at Tecumseh’s Paris, Tennessee facility used to produce or manufacture components, materials, supplies and other products for the Acquired Business, including the items listed on Schedule 1.2.1(o). 1.2.2Excluded Assets.The Sellers and the Purchaser expressly agree that the following assets and properties of the Asset Sellers (the “Excluded Assets”) shall be retained by Tecumseh and the Asset Sellers, and shall be excluded from the Transferred Assets, notwithstanding any other provision of this Agreement: -3 - (a)all cash on hand or held by any bank or other third Person; (b)except as forth on Schedule 1.2.1(d), all owned and leased real property and other interests in real property; (c)the Asset Sellers’ employee benefit plans, programs, arrangements and agreements (including any retirement and retirement health benefit plans, programs, arrangements and agreements and collective bargaining agreements, but not including agreements listed on Schedule 1.2.1(c)), other than the Mexico Employee Liabilities; (d)any assets sold or otherwise disposed of in the ordinary course of business consistent with past practice and not in violation of any provisions of this Agreement during the period from the Balance Sheet Date to the Closing Date; (e)all causes of action (including counterclaims) and defenses against third parties relating to the Excluded Assets and the Excluded Liabilities; (f)the assets and properties listed on Schedule 1.2.2(f); and (g)any assets of the Other Businesses not included in the Transferred Assets under Section 1.2.1. 1.2.3Assumed Liabilities.On the terms and subject to the conditions set forth in this Agreement, the Purchaser hereby agrees, effective at the Effective Time, to assume and agree to pay, discharge and perform only the following liabilities of the Asset Sellers (collectively, the “Assumed Liabilities”) (except with respect to items to be prorated pursuant to Section 10.16, which items shall be settled in accordance with Section 10.16): (a)all liabilities and obligations of the Acquired Business reflected on the Closing Balance Sheet, but only in the amounts so reflected; and (b)all liabilities and obligations of the Acquired Business arising after the Closing under the Assumed Contract Rights. 1.2.4Excluded Liabilities.The Purchaser is not assuming or agreeing to pay or discharge any of the liabilities or obligations of Tecumseh or the Asset Sellers that are not expressly assumed by the Purchaser under Section 1.2.3 including any of the following (all liabilities and obligations other than the Assumed Liabilities are herein referred to as the “Excluded Liabilities”) (except with respect to items to be prorated pursuant to Section 10.16, which items shall be settled in accordance with Section 10.16): (a)any indebtedness for borrowed money; -4 - (b)any liability or obligation relating to or arising under any Excluded Asset; (c)any Pre-Closing Environmental Liability; (d)any liability, indebtedness or obligation of an Affiliate of Tecumseh owed or payable to an Affiliate of Tecumseh, including but not limited to Intercompany Payables and Inter-Division Investment Account; (e)any liability or obligation for Taxes, benefits, contributions to pension or multiemployer plans, compensation and employment-related matters, including any liability or obligation relating to or arising under any Company Plans or the Mexican Federal Labor Law, other than those liabilities and obligations under the Transferred Company Plans expressly assumed by the Purchaser pursuant to Section 6.3; (f)except for Transfer Taxes (which shall be paid in accordance with Section 10.2), any liability for Taxes (including those derived from any unbalance between the balance of inventories pursuant to temporary import pedimentos and their physical inventory of Fasco Mexico) applicable to, imposed upon or arising out of the sale or transfer of the Transferred Assets or any other transaction contemplated by this Agreement, including any income, transfer, sales, use, gross receipts or documentary stamp taxes and all penalties and interest related thereto; (g)any liability or obligation relating to or arising out of claims for workers’ compensation or employer’s liability or other occupational disease or injury claims brought by, or in respect of, any employees or former employees of the Acquired Business, including the Employees as defined in Section 6.3.1, which claims arise in whole or in part out of events occurring or conditions existing on or prior to the Closing Date; (h)any liability or obligation to provide parts or service on, or to replace, repair or recall, any products manufactured or sold by the Acquired Business on or prior to the Closing Date, and any other liabilities and obligations related to warranty claims in regards to such products (“Product Warranty Liabilities”), but in each case (i) if such liability or obligation is actually limited by the terms of the warranty or warranties given by the Acquired Business for such products, then only to the extent covered by the terms of the warranty or warranties given by the Acquired Business for such products (including any extensions thereof ) and (ii) only to the extent that, in the aggregate, all such liabilities and obligations are in excess of the amount related to such liabilities and obligations reflected in the Closing Balance Sheet; (i)any liability or obligation for personal injury or property damage arising out of or resulting from any products manufactured or sold by the Acquired Business on or prior to the Closing Date (“Product Liability Liabilities”); (j)except for any Pre-Closing Environmental Liability, any liabilities or obligations relating to or arising under any legal, administrative, arbitration, grievance or other proceeding or action of any kind or nature whatsoever resulting from conditions, acts or omissions that occurred on or prior to the Closing Date, including the matters set forth on Schedule 4.18; -5 - (k)any liabilities or obligations of Fasco Mexico arising on or prior to the Closing Date under NAFTA or other Free Trade Agreements signed by Mexico, Mexican Customs Laws, Mexican Foreign Trade Law and their regulations, including but not limited to the Maquiladora and Promotional Sectorial Programs and requirements with respect to NAFTA certificates of origin and payment of import duties pursuant to article 303 of NAFTA, and customs processing fees; or (l)except for any Pre-Closing Environmental Liability,any liability or obligation for any violation or failure to comply with any Law prior to the Closing Date. 1.2.5 Assignment of Contracts and Rights.Notwithstanding any other provision of this Agreement to the contrary, this Agreement shall not constitute an agreement to assign any Transferred Asset or any claim or right or any benefit arising thereunder or resulting therefrom if an attempted assignment thereof, without the consent of a third party thereto, would constitute a breach or other contravention thereof or in any way adversely affect the rights of the Purchaser or the Asset Sellers (as applicable) thereunder.The Asset Sellers will use their commercially reasonable efforts to obtain the consent of the other parties to any such Transferred Asset or any claim or right or any benefit arising thereunder for the assignment thereof to the Purchaser as the Purchaser may request.If such consent is not obtained, or if an attempted assignment thereof would be ineffective or would adversely affect the rights of the Asset Sellers thereunder so that the Purchaser would not in fact receive all such rights, the Asset Sellers and the Purchaser will cooperate in a mutually agreeable arrangement under which the Purchaser would obtain at no additional cost to the Purchaser the benefits and assume the obligations and bear the economic burden thereunder in accordance with this Agreement, including subcontracting, sublicensing or subleasing to the Purchaser, or under which the Asset Sellers would enforce for the benefit of the Purchaser any and all of their rights against a third party thereto, and the Asset Sellers would promptly pay to the Purchaser when received all monies received by them under any Transferred Asset or any claim or right or any benefit arising thereunder. ARTICLE 2 PURCHASE PRICE AND PAYMENT 2.1Purchase Price. 2.1.1 The unadjusted aggregate purchase price for the Shares and the Transferred Assets shall be (a) an amount equal to the sum of Two Hundred Twenty Million Dollars($220,000,000) (the “Initial Purchase Price”), plus (b) the amount of the Assumed Liabilities.The Initial Purchase Price is subject to adjustment by the Closing Adjustment and the Adjustment Amount (the result being, the “Final Purchase Price”) pursuant to Section2.2.The Initial Purchase Price (as adjusted by the Closing Adjustment, if any) and the Adjustment Amount shall be payable as provided in Section2.3.All amounts set forth in this Agreement shall be in U.S. Dollars, unless otherwise stated. -6 - 2.2 Adjustments to Initial Purchase Price. 2.2.1Estimated Statement of Working Capital.The Sellers shall prepare and, not less than five (5) Business Days prior to the anticipated Closing Date, deliver to the Purchaser an estimated statement of Working Capital as of the close of business on the Closing Date (the “Estimated Statement of Working Capital”).The Estimated Statement of Working Capital shall be prepared in accordance with the Accounting Principles.The Sellers shall afford, and shall cause the Companies and Subsidiaries to afford, the Purchaser and its respective representatives reasonable opportunity to review the preparation of the Estimated Statement of Working Capital, including supporting detail, undertaken by the Sellers. 2.2.2 Closing Adjustment.The Initial Purchase Price to be paid at the Closing shall be decreased dollar for dollar to the extent the Working Capital set forth on the Estimated Statement of Working Capital is less than the Target Working Capital (the “Closing Adjustment”). 2.2.3 Final Statement of Working Capital.Within sixty (60) calendar days following the Closing Date (the “Adjustment Period”), the Purchaser shall prepare, or cause to be prepared, and deliver to Sellers a statement of Working Capital as of the close of business on the Closing Date (the “Final Statement of Working Capital”).The Final Statement of Working Capital shall be prepared in accordance with the Accounting Principles.During the Adjustment Period, Purchaser shall afford, and shall cause the Companies and Subsidiaries to afford, the Sellers and their respective representatives reasonable opportunity to review the preparation of the Final Statement of Working Capital, including supporting detail, undertaken by Purchaser. 2.2.4 The Final Statement of Working Capital shall be final and binding on the parties unless Sellers shall, within thirty (30) days following the delivery of the Final Statement of Working Capital, deliver to the Purchaser written notice of objection (the “Objection Notice”) with respect to the Final Statement of Working Capital.The Objection Notice shall specify in reasonable detail the disputed items on the Final Statement of Working Capital and describe in reasonable detail the basis for the disputed items, including the data that forms the basis thereof, as well as the amount in dispute.During the 30-day period following the Purchaser’s delivery of the Final Statement of Working Capital to the Sellers, the Purchaser shall grant the Sellers reasonable access during normal business hours to the books and records of each Company and Subsidiary relevant to the preparation of such statement. 2.2.5 If the Objection Notice is delivered, the parties shall consult with each other with respect to the disputed items and attempt in good faith to resolve the dispute.If the parties are unable to reach agreement within thirty (30) days after delivery of the Objection Notice, either the Purchaser or either Seller may refer any unresolved disputed items to an accounting firm of national reputation selected by mutual agreement of the Purchaser and the Sellers, or if the Purchaser and the Sellers are unable to so agree, the Chicago office of BDO Seidman, LLP (the “Unrelated Accounting Firm”).The Unrelated Accounting Firm shall be directed to render a written report as promptly as practicable and, in any event, within thirty (30) days on the unresolved disputed items and to resolve only those issues of dispute set forth in the Objection Notice.The Unrelated Accounting Firm shall resolve such issues of dispute in accordance with the Accounting Principles.The resolution of the dispute by the Unrelated Accounting Firm shall be final and binding on the parties.The fees and expenses of the Unrelated Accounting Firm shall be borne equally by the Sellers and the Purchaser. -7 - 2.2.6Upon final determination of the Final Statement of Working Capital, the Initial Purchase Price (as adjusted by the Closing Adjustment) shall be (a) decreased dollar for dollar to the extent the Working Capital set forth on the Final Statement of Working Capital is less than the Working Capital set forth on the Estimated Statement of Working Capital or (b) increased dollar for dollar to the extent the Working Capital set forth on the Final Statement of Working Capital is greater than the Working Capital set forth on the Estimated Statement of Working Capital; provided, however, that in no event shall any adjustment pursuant to clause (b) exceed the amount of the Closing Adjustment.The adjustment to the Initial Purchase Price (as adjusted by the Closing Adjustment) determined pursuant to this Section 2.2.6 (the “Adjustment Amount”) shall be paid by Purchaser to Sellers, or Sellers to Purchaser, as the case may be, in accordance with Section 2.3.3 and 2.3.4.Until paid, the Adjustment Amount shall bear interest determined by computing simple interest on the Adjustment Amount from the Closing Date to the date of payment(s) at the rate of interest announced publicly by Citibank, N.A.from time to time as its “reference rate” (on the basis of a 365-day year). 2.3 Payment of Initial Purchase Price and Adjustment Amount. 2.3.1 At the Closing, the Purchaser shall pay to the Sellers an amount equal to (a) the Initial Purchase Price minus (b) the Closing Adjustment, if any, minus (c) the Escrow Amount, minus (d) the Settlement Escrow Amount, minus (e) the Trade Escrow Amount (if any), and minus (f) the aggregate amount required to satisfy the obligations specified on
